                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Beanka Hassan,                               )
                                             )
              Plaintiff,                     )       ORDER
                                             )
       vs.                                   )
                                             )
North Dakota Department of Corrections       )       Case No. 1:19-cv-011
and Rehabilitation,                          )
                                             )
              Defendant.                     )


       On February 4, 2020, the parties filed a Stipulation to Amend Scheduling/Discovery Plan

and Continue Final Pretrial Conference and Jury Trial. The court ADOPTS the parties’ stipulation

(Doc. No. 23). The pretrial deadlines are amended as follows:

       1.     The parties shall have until August 3, 2020, to complete fact discovery and to file

              discovery motions.

       2.     The parties shall provide the names of expert witnesses and complete reports under

              Rule 26(a)(2) as follows:

              a.      Plaintiff will disclose the names of retained experts and reports by August 3,

                      2020;

              b.      Defendant will disclose the names of retained experts and reports by

                      September 3, 2020; and

              c.      Plaintiff will disclose any rebuttal reports by October 2, 2020.

       3.     The parties shall have until December 1, 2020, to complete discovery depositions of

              expert witnesses.

       4.     The parties shall have until January 25, 2020, to file other dispositive motions

                                                 1
               (summary judgment as to all or part of the case).

The jury trial set for November 30, 2020, shall be rescheduled for April 26, 2021, at 9:00 a.m. in

Bismarck before Judge Daniel M. Traynor. A four (4) day trial is anticipated. The final pretrial

conference set for November 17, 2020, shall be rescheduled for April 13, 2021, at 10:00 a.m. by

telephone before the magistrate judge. To participate in the conference, the parties should call the

following telephone number and enter the following access code:

       Tel. No. (877) 810-9415

       Access Code: 8992581

The settlement conference set for January 15, 2020, shall be rescheduled for September 18, 2020,

at 9:00 a.m. in Bismarck (courtroom #2) before the magistrate Judge.

       IT IS SO ORDERED.

       Dated this 6th Day February, 2020.
                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
